Per curiam.
This matter has come before this court pursuant to Bar Rule 4-208.3 (a) of the Rules and Regulations for the Organization and Government of the State Bar of Georgia. The Investigative Panel of the State Disciplinary Board, after conducting its investigation, directed the Office of the General Counsel of the State Bar of Georgia to file a Notice of Discipline recommending disbarment, as defined by Bar Rule 4-102 (b) (1), of William D. Miningham III. The General Counsel filed the Notice of Discipline and perfected service upon Miningham by registered mail. Miningham failed to file a response to the Notice of Discipline within the twenty (20)-day period for rejection set by Bar Rule 4-208.3.
It is ordered that William D. Miningham III, be disbarred and his name removed from the roll of those individuals entitled to practice law in this state.1

All the Justices concur, except Hunt, J., who dissents.

*716Decided December 2, 1991.
. William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.

 In the Matter of Miningham, SCD No. 881, a separate matter, shall be placed upon the inactive docket and held, pending any application by Miningham for reinstatement to the practice of law in the State of Georgia.